                         Case 18-12773-BLS               Doc 58-1         Filed 01/10/19          Page 1 of 1

                                                       Notice Recipients
District/Off: 0311−1                         User: Lesa                             Date Created: 1/10/2019
Case: 18−12773−BLS                           Form ID: pdfodc                        Total: 33


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
12985613 CMS Cameron McKenna Nabarro Olswang LLPAttn Helen
12985756 CMS Cameron McKenna Nabarro Olswang LLPAttn Helen
                                                                                                                        TOTAL: 2

Recipients of Notice of Electronic Filing:
ust         U.S. Trustee        USTPRegion03.WL.ECF@USDOJ.GOV
aty         Ian T. Clarke−Fisher         Iclarke−fisher@rc.com
aty         Jaclyn Weissgerber          Jaclyn.Weissgerber@usdoj.gov
aty         Julia Bettina Klein        klein@kleinllc.com
aty         Lucian Borders Murley           luke.murley@saul.com
                                                                                                                        TOTAL: 5

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          interTouch Topco LLC         480 Olde Worthington Road            Suite 350        Westerville, OH 43082
aty         Joseph L. Clasen       666 Third Avenue          New York, NY 10017
aty         Patrick M. Birney       666 Third Avenue          New York, NY 10017
13072814 Buchalter, A Professional Corporation            Attn: Pamela Kohlman Webster           1000 Wilshire Blvd., Suite
            1500       Los Angeles, CA 90017
12985761 Buchhalter          A Professional Corporation          Attn Jefferey Ekbom         16435 N Scottsdale Road        Suite
            440       Scottsdale AZ 85254
12985760 CMS Cameron McKenna Nabarro Olswang LLP                     Attn Helen Johnson         Cannon Place       78 Cannon
            Street      London EC4N 6AF            United Kingdom
12985790 CMS Derks Star Busmann NV                Attn Eduard Sxheenstra          Atrium−Parnassusweg 737         1077 DG
            Amsterdam         Netherlands
12985789 Corporation Service Company             Attn Morgan Dalley          251 Little Falls Drive       Wilmington DE
            19808
12985717 Delaware State Treasury           820 Silver Lake Blvd., Suite 100          Dover, DE 19904
12985787 Fenwick & west LLP            Attn David Forst          801 California Street       Mountain View C 94041
12985791 Ganger Shore Leeds & Zauderer LLP               360 Lexington Avenue           New York NY 10017
12986420 Gate Worldwide Holdings LLC              c/o Robinson & Cole LLP            Attn: Joseph L Clasen      666 Third
            Ave        New York NY 10017
12985716 Internal Revenue Service           P. O. Box 7346         Philadelphia, PA 19101−7346
12985788 Landis Rath & Cobb LLP             Attn Richard Cobb          919 Market Street Suite 1800         Wilmington DE
            19801
12985779 Morris Nichols Arsht & Tunnel LLP              Attn Patricia Vella        1201 N Market Street       Wilmington DE
            19801
12985794 Nomadix, Inc           30851 Augoura Hills Road           Suite 102        Augoura Hills CA 91301
12985781 Rajah & Tann Singapore LLP             Attn Nigel Pereira         9 Battery Road #25−01         Singapore 049910
12985718 Secretary of State         Division of Corporations         Franchise Tax         P.O. Box 898       Dover, DE
            19903
12985714 Securities & Exchange Commission              100 F Street, NE         Washington, DC 20549
12985715 Securities & Exchange Commission              New York Regional Office           Attn: Andrew Calamari, Regional
            Director       Brookfield Place        200 Vesey Street, Suite 400         New York, NY 10281−1022
12985782 Sklar Williams PLLC Law Offices              Attn Bryan M Williams           410 South Rampart Blvd        Suite
            350       Las Vegas NV 89145
12985796 St Holdings LLC           450 Olde Worthington Road            Suite 350        Westerville OH 43082
12985780 Tonkton Torp LLP            Attn Mark LeRoux            888 SW 5th Avenue Ste 1600          Portland OR 97204
12985792 Weil, Gotshal & Manges LLP              Attn Gary Holtzer         767 Fifth Avenue         New York NY 10153
12985795 interTouch (USA) Inc           30851 Augoura Hills Road            Suite 102        Augoura Hills CA 91301
12985793 interTouch Pte Ltd          Attn Toni Weber          30A Kallang Place #12−06           Singapore 339203
                                                                                                                      TOTAL: 26
